ORDER
PER CURIAM.
The Treasurer of Missouri as Custodian of the Second Injury Fund (Second Injury *598Fund) appeals from the award of the Labor and Industrial Relations Commission (Commission) finding the Second Injury-Fund liable for permanent total disability benefits for William Rodgers (Employee).
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).